DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ADDITIVE MANUFACTURED STRUCTURE HAVING A PLURALITY OF LAYERS IN A STACKING DIRECTION HAVING MULTIPLE INTERFACES AND METHOD FOR MAKING THE SAME.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 13 & 15-19 of U.S. Patent No. 10,967,576. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Application 17/193,764 teaches an additive-manufactured structure, comprising a plurality of layers stacked in a stacking direction; and at least one reinforcement structure affixed to the layers and extending at least partially in the stacking direction and at least from one interface of the plurality of layers to another interface of the plurality of layers and claim 1 of U.S. Patent No. 10,967,576 teaches an additive-manufactured structure, comprising: a plurality of layers stacked in a stacking direction; and at least one reinforcement structure affixed to the layers and extending at least partially in the stacking direction, the at least one reinforcement structure extending across entire thicknesses of one or more consecutive layers of the plurality of layers.
Claim 2 of Application 17/193,764 and claim 2 of U.S. Patent No. 10,967,576 teaches wherein the plurality of layers defines a pocket in the stacking direction and the at least one reinforcement structure extends into the defined pocket.
Claim 3 of Application 17/193,764 and claim 3 of U.S. Patent No. 10,967,576 teaches wherein the defined pocket is filled with molten thermoplastic.
Claim 4 of Application 17/193,764 and claim 4 of U.S. Patent No. 10,967,576 teaches wherein the plurality of layers define an outer boundary in a horizontal printing direction that is substantially perpendicular to the stacking direction, and the reinforcement structure is disposed outside of the outer boundary of the plurality of layers.
Claim 5 of Application 17/193,764 and claim 5 of U.S. Patent No. 10,967,576 teaches wherein the plurality of layers defines an outer boundary in a horizontal printing direction that is perpendicular to the stacking direction, and the reinforcement structure is disposed within the outer boundary of the plurality of layers.
Claim 6 of Application 17/193,764 and claim 6 of U.S. Patent No. 10,967,576 teaches further comprising a preload removably coupled to one end of the at least one reinforcement structure that introduces a tension in the at least one reinforcement structure.
Claim 7 of Application 17/193,764 and claim 7 of U.S. Patent No. 10,967,576 teaches wherein the at least one reinforcement structure is bonded to the plurality of the layers using at least one of a resin-based adhesive, a urethane-based adhesive, and an acrylate-based adhesive.
Claim 8 of Application 17/193,764 and claim 8 of U.S. Patent No. 10,967,576 teaches further comprising a sensor removably coupled to the plurality of layers for measuring a compressive load within the plurality of layers.
Claim 9 of Application 17/193,764 and claim 9 of U.S. Patent No. 10,967,576 teaches wherein the at least one reinforcement structure is structurally flexible.
Claim 10 of Application 17/193,764 and claim 7 of U.S. Patent No. 10,967,576 teaches wherein a selected layer of the plurality of layers comprises at least one of a carbon fiber-filled acrylonitrile butadiene styrene layer, a polyamide layer, and a co-polyester filled with carbon fibers or graphene nanofillers layer.
Claim 11 of Application 17/193,764 and claim 7 of U.S. Patent No. 10,967,576 teaches wherein the at least one reinforcement structure comprises a material selected from at least one of a polymer, a carbon composite, a glass composite, metal, ceramic, and a fabric.
Claim 12 of Application 17/193,764 and claim 10 of U.S. Patent No. 10,967,576 teaches wherein at least one dimension of the additive-manufactured structure is greater than five feet in length.
Claim 13 of Application 17/193,764 teaches a method for printing an additive-manufactured structure, the method comprising: additively-printing one or more layers onto a substrate, wherein each of the additively-printed layers are printed as subsequent layers in a stacking direction; and positioning at least one reinforcement structure that extends at least partially in the stacking direction and at least from one interface of the plurality of layers to another interface of the plurality of layers; and affixing the at least one reinforcement structure to one or more of the layers and claim 12 of U.S. Patent No. 10,967,576 teaches a method for printing an additive-manufactured structure, the method comprising: providing a substrate; additively-printing a plurality of layers onto the substrate, wherein each of the additively-printed layers are printed as subsequent layers in a stacking direction; and positioning at least one reinforcement structure that extends at least partially in the stacking direction and across entire thicknesses of one or more consecutive layers of the plurality of layers; and affixing the at least one reinforcement structure to the plurality of the layers.
Claim 14 of Application 17/193,764 and claim 13 of U.S. Patent No. 10,967,576 teaches further comprising applying a preload to the at least one reinforcement structure.
Claim 15 of Application 17/193,764 and claim 15 of U.S. Patent No. 10,967,576 5 teaches wherein said additively-printing the plurality of layers defines a pocket extending in the stacking direction and passing through the printed layers, and wherein the at least one reinforcement structure is positioned into the defined pocket.
Claim 16 of Application 17/193,764 and claim 16 of U.S. Patent No. 10,967,576 teaches wherein said additively-printing the plurality of layers defines the pocket by a four-way intersection of the printed layers.
Claim 17 of Application 17/193,764 and claim 17 of U.S. Patent No. 10,967,576 teaches wherein said affixing the at least one reinforcement structure to the plurality of layers comprises applying an adhesive.
Claim 18 of Application 17/193,764 and claim 18 of U.S. Patent No. 10,967,576 teaches wherein said affixing includes applying the adhesive prior to said positioning the at least one reinforcement structure.
Claim 19 of Application 17/193,764 and claim 19 of U.S. Patent No. 10,967,576 teaches further comprising receiving a computer aided design file, and wherein said additively-printing the plurality of layers onto the substrate is based on the received computer aided design file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-11, 13, 15 & 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scribner et al (US 10369742 B2).
In regards to claim 1, Scribner et al teaches an additive-manufactured structure (400) comprising: a plurality of layers (403 & 405n, i.e. working & deposited layers) stacked in a stacking direction (Column 12, line 65 – Column 13, line 18; Figure 4); and at least one reinforcement structure (407, i.e. wherein the holes or grooves are formed in the working & deposited layers (403 & 405n) by a biasing member (402) that constructs pillars or dividers in the layers (403 & 405n) wherein the combination of these elements makes a reinforcement structure as shown in Figure 4) affixed to the layers (403 & 405n) and extending at least partially in the stacking direction (Column 11, lines 10-53; Figure 4) and at least from one interface (i.e. right side) of the plurality of layers (403 & 405n) to another interface (i.e. left side) of the plurality of layers (403 & 405n) (wherein the interface is being read as the right side of the layers to the other interface being the left side of the layers as seen in Figure 4 below).  
In regards to claims 2 & 15, Scribner et al teaches wherein the plurality of layers (403 & 405n) defines a pocket (i.e. hole) in the stacking direction and the at least one reinforcement structure (403, 405n & 407 as described in claim 1) extends into the defined pocket (i.e. hole) (Column 11, lines 30-38; Figure 4).  
In regards to claim 3, Scribner et al teaches wherein the defined pocket (i.e. hole) is filled with molten thermoplastic (i.e. acrylonitrile butadiene styrene) (Column 5, line 65 – Column 6, line 8 & Column 12, lines 48-64).  
In regards to claim 9, Scribner et al teaches wherein the at least one reinforcement structure (403, 405n & 407) is structurally flexible (i.e. wherein the plastic deformation depicts flexibility) (Column 3, lines 9-27 & Column 11, lines 30-53).  
In regards to claim 10, Scribner et al teaches wherein a selected layer of the plurality of layers (403 & 405n) comprises at least one of a carbon fiber-filled acrylonitrile butadiene styrene layer, a polyamide layer, and a co-polyester filled with carbon fibers or graphene nanofillers layer (Column 5, line 65 – Column 6, line 8 & Column 12, lines 48-64).
In regards to claim 11, Scribner et al teaches wherein the at least one reinforcement structure (403, 405n & 407) comprises a material selected from at least one of a polymer, a carbon composite, a glass composite, metal, ceramic, and a fabric (Column 5, line 65 – Column 6, line 8 & Column 12, lines 48-64).
In regards to claim 13, Scribner et al teaches a method for printing an additive-manufactured structure (400), the method comprising: providing a substrate (110, i.e. print bed) (Column 11, lines 10-21; Figure 4); additively-printing one or more layers (403 & 405n) onto the substrate (110) (Column 12, line 65 – Column 13, line 18; Figure 4), wherein each of the additively-printed layers (403 & 405n) are printed as subsequent layers in a stacking direction (See Figure 4); and positioning at least one reinforcement structure (407, i.e. wherein the holes or grooves are formed in the working & deposited layers (403 & 405n) by a biasing member (402) that constructs pillars or dividers in the layers (403 & 405n) wherein the combination of these elements makes a reinforcement structure as shown in Figure 4) that extends at least partially in the stacking direction and at least from one interface (i.e. right side) of the plurality of layers (403 & 405n) to another interface (i.e. left side) of the plurality of layers (403 & 405n) (wherein the interface is being read as the right side of the layers to the other interface being the left side of the layers as seen in Figure 4 below); and affixing the at least one reinforcement structure (403, 405n & 407) to one or more of the layers (403 & 405n) (Column 11, lines 10-53; Figure 4).
In regards to claim 19, Scribner et al teaches further comprising receiving a computer aided design file (i.e. computer model via controller) and wherein said additively-printing the one or more layers (403 & 405n) onto the substrate (110) is based on the received computer aided design file (Column 5, lines 23-43 & Column 10, line 61 – Column 11, line 9).  

    PNG
    media_image1.png
    599
    688
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Scribner et al (US 10369742 B2) in view of Prins et al (US 20190240934 A1).
In regard to claim 4, Scribner et al teaches the claimed invention except for wherein the plurality of layers define an outer boundary in a horizontal printing direction that is substantially perpendicular to the stacking direction, and the reinforcement structure is disposed outside of the outer boundary of the plurality of layers.  
Prins et al teaches an additive-manufactured structure (Paragraph 0017) further comprising wherein the plurality of layers (402 & 406) define an outer boundary (See Figure 4B) in a horizontal printing direction that is substantially perpendicular to the stacking direction (Paragraph 0119), and the reinforcement structure (200, i.e. fiber-reinforced composite) is disposed outside of the outer boundary of the plurality of layers (402 & 406) (Paragraph 0117).  
It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide the plurality of layers define an outer boundary as taught by Prins et al into the additive-manufactured structure of Scribner et al for the purpose of providing sufficient strength to the structure to increase durability and decrease breakage.
In regard to claim 5, Scribner et al teaches the claimed invention except for wherein the plurality of layers define an outer boundary in a horizontal printing direction that is perpendicular to the stacking direction, and the reinforcement structure is disposed within the outer boundary of the plurality of layers. 
	Prins et al teaches an additive-manufactured structure (Paragraph 0017) further comprising wherein the plurality of layers (402 & 406) define an outer boundary (See Figure 4B) in a horizontal printing direction that is perpendicular to the stacking direction (Paragraph 0119), and the reinforcement structure (200, i.e. fiber-reinforced composite) is disposed within the outer boundary of the plurality of layers (402 & 406) (Paragraph 0117).
It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide the plurality of layers define an outer boundary as taught by Prins et al into the additive-manufactured structure of Scribner et al for the purpose of providing sufficient strength to the structure to increase durability and decrease breakage.
In regard to claim 8, Scribner et al teaches the claimed invention except for further comprising a sensor removably coupled to the plurality of layers for measuring a compressive load within the plurality of layers.  
Prins et al teaches an additive-manufactured structure (Paragraph 0017) further comprising wherein further comprising a sensor (Paragraph 0053) removably coupled to the plurality of layers for measuring a compressive load within the plurality of layers (Paragraph 0166).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a sensor as taught by Prins et al into the additive-manufactured structure of Scribner et al for the purpose of capturing the data indicative of the properties such as pressure, etc (Paragraph 0169; Prins et al).

Claims 6, 7, 14, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scribner et al (US 10369742 B2) in view of Nagasaki et al (US 20150048555 A1).
In regard to claims 6 & 14, Scribner et al teaches the claimed invention except for further comprising a preload removably coupled to at least one end of the at least one reinforcement structure that introduces a tension in the at least one reinforcement structure.  
	Nagasaki et al teaches an additive-manufactured structure further comprising a preload (i.e. hydraulic cylinder) introduces a tension (i.e. pressing force) to the upper mold (71) and lower mold (72) (Paragraphs 0062 & 0063; Figure 6).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide the plurality of layers define an outer boundary as taught by Nagasaki et al into the additive-manufactured structure of Scribner et al for the purpose of press-molding the structure to shape the preform (Paragraph 0063; Nagasaki et al).
In regard to claims 7 & 17, Scribner et al teaches the claimed invention except for further comprising wherein the at least one reinforcement structure is bonded to the plurality of the layers using at least one of a resin-based adhesive, a urethane- based adhesive, and an acrylate-based adhesive.  
Nagasaki et al teaches an additive-manufactured structure further comprising wherein the at least one reinforcement structure is bonded to the plurality of the layers using at least one of a resin-based adhesive, a urethane-based adhesive, and an acrylate-based adhesive.  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide any desired adhesive such as a resin adhesive as taught by Nagasaki et al into the additive-manufactured structure of Scribner et al for the purpose of having thermal plasticity during thermal exposure (Paragraphs 0013 & 0052; Nagasaki et al).
In regard to claim 18, Scribner et al teaches wherein the affixing includes applying the adhesive (i.e. bonding) prior to the positioning the at least one reinforcement structure (403, 405n & 407) (Column 9, line 44 – Column 10, line 7 & Column 17, lines 18-44).  

Claims 12 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scribner et al (US 10369742 B2) in view of O'Neill et al (US 7056567 B2).
In regards to claim 12, Scribner et al teaches the claimed invention except for further comprising wherein at least one dimension of the additive-manufactured structure is greater than five feet in length.
O'Neill et al teaches an additive-manufactured structure (Column 6, lines 20-50) further comprising wherein at least one dimension of the additive-manufactured structure is greater than five feet in length (i.e. greater than about 25 square feet) (Column 3, lines 1-20 & Column 4, lines 2-24).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide any desired range of the structure such as greater than five feet in length as taught by O'Neill et al into the additive-manufactured structure of Scribner et al for the purpose of manufacturing large components such as automotive body panels or large automotive components such as bumpers, etc. (Column 3, line 54 – Column 4, line 3; O'Neill et al).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Scribner et al (US 10369742 B2) in view of Johnson et al (US 9399320 B2).
In regard to claim 16, Scribner et al teaches the claimed invention except for further comprising wherein said additively-printing the one or more layers defines the pocket by a four-way intersection of the printed layers.  
Johnson et al teaches an additive-manufactured structure (Column 3, lines 43-67) further comprising wherein the additively-printing the one or more layers (18 & 20, i.e. cell layers & transition layers) defines the pocket (28, i.e. port) by a four-way intersection (i.e. honeycomb geometries) of the printed layers (18 & 20) (Column 4, lines 1-27; Figure 2).  
It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide any desired shape such as a four-way intersection as taught by Johnson et al into the additive-manufactured structure of Scribner et al for the purpose of easy to manufacture and readily available.  Also, the selection of a known shape, i.e. four-way intersection, based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (See MPEP 2144.04 IV).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Symeonidis et al (US 10442003 B2) – The present disclosure provides three-dimensional (3D) printing methods, apparatuses, systems and/or software to form one or more three-dimensional objects, some of which may be complex. The three-dimensional objects may be formed by three-dimensional printing using one or more methodologies. In some embodiments, the three-dimensional object may comprise an overhang portion, such as a cavity ceiling, with diminished deformation and/or auxiliary support structures.
Jones (US 10286599 B2) - The present invention is a solid fuel grain for a hybrid rocket engine and a method for manufacturing same; and more particularly, a solid fuel grain manufactured using a fused deposition type additive manufacturing apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2855  

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2855